United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 15-3819
                    ___________________________

                                 Charles Swift

                    lllllllllllllllllllll Plaintiff - Appellant

                                        v.

                                      Kyler

                   lllllllllllllllllllll Defendant - Appellee

            Schmadeder, Chief of police; Corhart, Omaha Police

                         lllllllllllllllllllll Defendants
                                 ____________

                 Appeal from United States District Court
                   for the District of Nebraska - Omaha
                              ____________

                          Submitted: May 23, 2016
                            Filed: May 26, 2016
                               [Unpublished]
                               ____________

Before SMITH, ARNOLD, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.
      Charles Swift appeals following the district court’s1 adverse grant of summary
judgment in his 42 U.S.C. § 1983 action. Upon de novo review and careful
consideration of Swift’s arguments for reversal, we conclude that the 28 U.S.C.
§ 1915(e)(2)(B) dismissal of Swift’s claims against the City of Omaha was proper, see
Moore v. Sims, 200 F.3d 1170, 1171 (8th Cir. 2000) (per curiam); and that Swift
created no jury questions on his claims against Richard Kyler, a police officer, see
Moody v. St. Charles County, 23 F.3d 1410, 1412 (8th Cir. 1994) (party seeking to
defeat summary judgment must substantiate allegations with sufficient probative
evidence permitting finding in his favor). The judgment of the district court is
affirmed. See 8th Cir. R. 47B.
                       ______________________________




      1
      The Honorable John M. Gerrard, United States District Judge for the District
of Nebraska.

                                         -2-